—In an action to recover damages for personal injuries, the plaintiff appeals from an order of the Supreme Court, Kings County (Garry, J.), dated February 16, 1999, which granted the motion of the defendant FJI Management Corp. for summary judgment dismissing the complaint insofar as asserted against it.
Ordered that the order is affirmed, with costs.
The Supreme Court properly granted the respondent’s motion for summary judgment dismissing the complaint insofar as asserted against it (see, Brown v Weinreb, 183 AD2d 562; see also, Daniel v Fleisher, 230 AD2d 763; Wisznic v Nostrand Shoppers, 215 AD2d 553; Kramer v Ash Clothing, 213 AD2d 600). Thompson, J. P., S. Miller, Krausman, Florio and Schmidt, JJ., concur.